
	
		II
		111th CONGRESS
		1st Session
		S. 847
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2009
			Mr. Webb introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide that
		  utilization of survivors' and dependents' educational assistance shall not be
		  subject to the 48-month limitation on the aggregate amount of assistance
		  utilizable under multiple veterans and related educational assistance programs.
		  
	
	
		1.Exemption of survivors' and
			 dependents' educational assistance from 48-month limitation on aggregate number
			 of months of assistance utilizable under multiple veterans and related
			 educational assistance programs
			(a)ExemptionSection
			 3695(a)(4) of title 38, United States Code, is amended by striking
			 35,.
			(b)ApplicabilityThe
			 amendment made by subsection (a) shall take effect on the date of the enactment
			 of this Act, and shall not operate to revive any entitlement to assistance
			 under chapter 35 of title 38, United States Code, or the provisions of law
			 referred to in section 3695(a) of such title, as in effect on the day before
			 such date, that was terminated by reason of the operation of section 3695(a) of
			 such title, as so in effect, before such date.
			(c)Revival of
			 entitlement reduced by prior utilization of chapter 35
			 assistanceIn the case of an individual whose period of
			 entitlement to assistance under a provision of law referred to in section
			 3695(a) of title 38, United States Code (other than chapter 35 of such title),
			 as in effect on the day before the date of the enactment of this Act, was
			 reduced under such section 3695(a), as so in effect, by reason of the
			 utilization of entitlement to assistance under chapter 35 of such title before
			 the date of the enactment of this Act, the period of entitlement to assistance
			 of such individual under such provision shall be determined without regard to
			 any entitlement so utilized by the individual under chapter 35 of such
			 title.
			
